UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 28, 2014 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events On February 28, 2014, PPL Corporation ("PPL") issued a press release announcing that its four Western Power Distribution subsidiaries ("WPD subsidiaries") have received official confirmation from the U.K. Office of Gas and Electricity Markets of acceptance of the WPD subsidiaries' business plans for the eight-year price control period that begins April 1, 2015.A copy of the press release is filed as Exhibit 99.1 to this Report. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 - Press Release, dated February 28, 2014, announcing PPL's United Kingdom subsidiaries accepted for 'Fast Tracking.' SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller Dated:February 28, 2014
